Exhibit 10.1

R.R. Donnelley & Sons Company

111 South Wacker Drive

Chicago, IL 60606-4301

Amended and Restated as of April 30, 2007

Mr. Thomas J. Quinlan III

18 Sunset Hill Drive

Staten Island, NY 10301

Dear Tom:

The purpose of this letter is to amend and restate in its entirety the
Employment Agreement, dated as of November 5, 2002 and amended as of April 25,
2005, between you and R.R. Donnelley & Sons Company (the “Company”). You are
currently the Group President, RR Donnelley Global Services and Chief Financial
Officer of the Company and, effective April 30, 2007, you shall serve as
President and Chief Executive Officer of the Company in accordance with the
terms and provisions of this Agreement as well as any employment and other
policies applicable to employees of the Company and its subsidiaries from time
to time during the term of your employment. All capitalized terms used but not
defined in the text of this letter shall have the meanings assigned to such
terms in Annex A.

We and you hereby acknowledge that your employment with the Company constitutes
“at-will” employment and that either party may terminate this Agreement at any
time, upon written notice of termination within a reasonable period of time
before the effective date of the termination. With respect to the terms of your
employment with the Company, you will have the customary duties,
responsibilities and authorities of a president and chief executive officer at a
corporation of a similar size and nature. You will report to the board of
directors of the Company (the “Board”).

I. Compensation

You will receive the following compensation and benefits, from which the Company
may withhold any amounts required by applicable law:

(i) The Company will pay you a base salary (“Base Salary”) at the rate of
$900,000 per year. This Base Salary will be paid in accordance with the normal
payroll practices of the Company.

(ii) You will be eligible to receive an annual bonus (the “Annual Bonus”) at a
target level of 150% of Base Salary in respect of each fiscal year of the
Company in accordance with the Company’s annual incentive compensation plan and
payable if the Company achieves the performance objectives set forth by the
Board (or any designated committee thereof) from time to time. The Annual Bonus
shall be approved by the Board.



--------------------------------------------------------------------------------

(iii) In addition, you will continue to be eligible to participate in any
nonqualified pension plans and qualified plans in the same manner as you
currently participate or may elect to participate from time to time after the
date of this Agreement.

(iv) You shall be eligible for four (4) weeks vacation annually.

(v) You shall be eligible for a car allowance pursuant to policies applicable to
senior officers of the Company from time to time during the term of your
employment.

(vi) You shall be eligible for an allowance for financial planning (including
tax advice and legal fees related thereto) pursuant to policies applicable to
senior officers of the Company from time to time during the term of your
employment.

(vii) You shall be eligible for supplemental term life insurance benefits and
supplemental long-term disability benefits pursuant to policies applicable to
senior officers of the Company from time to time during the term of your
employment, provided that you are insurable in accordance with standard
underwriting requirements (including passing any physical exams and providing
any information necessary to obtain such insurance coverage).

II. Severance

 

  (i) Termination Not Following a Change in Control

If, prior to a Change in Control, the Company terminates your employment as
President and Chief Executive Officer without Cause or if you terminate your
employment for Good Reason:

(A) the Company will pay you an amount equal to two times your Annualized Total
Compensation, subject to the execution by you of a customary release, which
amount shall be payable in equal installments over the twenty-four (24) months
following the date your employment with the Company is terminated (the
“Termination Date”);

(B) the Company will provide to you a continuation of all benefits, including a
car allowance and other related benefits, if any, which you were eligible to
receive immediately prior to such termination, for the twenty-four (24) months
following the Termination Date; and

(C) all outstanding stock options, restricted stock or restricted stock unit
awards or other equity grants (other than performance shares or performance
share units) issued to you will vest 100% immediately as of the Termination
Date.

Upon any termination of your employment prior to a Change in Control, any
performance shares or performance share units will vest in accordance with the
applicable award agreement. Your rights of indemnification under the Company’s
and any of its subsidiaries organizational documents, any plan or agreement at
law or otherwise and your rights thereunder to director’s and officer’s
liability insurance coverage for, in both cases, actions as an officer and
director of the Company and its affiliates shall survive any termination of your
employment. In the event of any termination, you agree to resign as an officer
and director of the Company and its subsidiaries and affiliates.

 

2



--------------------------------------------------------------------------------

  (ii) Termination Following a Change in Control

If, following a Change in Control, the Company terminates your employment as
President and Chief Executive Officer without Cause or if you terminate your
employment for Good Reason:

(A) the Company will pay you an amount equal to three times your Annualized
Total Compensation, subject to the execution by you of a customary release,
which amount shall be paid to you in a lump sum as soon as is reasonably
practicable following the Termination Date;

(B) the Company will provide to you a continuation of all benefits, including a
car allowance and other related benefits, if any, which you were eligible to
receive immediately prior to such termination, for the thirty-six (36) months
following the Termination Date;

(C) the Company will make the additional payments provided in Annex B, if
applicable;

(D) all outstanding stock options, restricted stock or restricted stock unit
awards or other equity grants (other than performance shares or performance
share units) issued to you will vest 100% immediately as of the Termination Date
and any performance shares or performance share units will vest in accordance
with the applicable award agreement; and

(E) you shall be entitled to a pro rata bonus under the Company’s annual bonus
program in effect for the year in which the Termination Date occurs, which pro
rata bonus shall be paid at the same time as annual bonuses for such year are
paid to the Company’s senior executives and shall be equal to the amount, if
any, which you would have received under such plan (without regard to any
executive-specific objectives), on the basis of the Company’s actual performance
for the year, had your employment not terminated, multiplied by a fraction, the
numerator of which is the number of days in the year elapsed prior to the
Termination Date and the denominator of which is 365.

Your rights of indemnification under the Company’s and any of its subsidiaries
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer and director of the Company and its
affiliates shall survive any termination of your employment. In the event of any
termination, you agree to resign as an officer and director of the Company and
its subsidiaries and affiliates.

Notwithstanding the foregoing, any termination by the Company without Cause or
termination by you for Good Reason which takes place within six (6) months prior
to a Change in Control, shall be, presumptively, a termination following a
Change in Control.

III. Compliance with Section 409A of the Internal Revenue Code.

All payments and benefits pursuant to this letter shall be subject to the
provisions of this Section III. If you are a “Specified Employee” of the Company
for purposes of Internal Revenue Code Section 409A (“Code Section 409A”) at the
time of a payment event set forth in this letter,

 

3



--------------------------------------------------------------------------------

then no severance or other payments or benefits pursuant to this letter shall be
made to you by the Company until the amount of time has passed that is necessary
to avoid incurring excise taxes under Code Section 409A. Should this Section III
result in a delay of payments to you, on the first day any such payments may be
made without incurring a penalty pursuant to Code Section 409A (the “409A
Payment Date”), the Company shall begin to make such payments as provided for in
this letter, provided that any amounts that would have been payable earlier but
for the application of this Section III, shall be paid in lump-sum on the 409A
Payment Date. For purposes of this provision, the term Specified Employee shall
have the meaning set forth in Section 409A(2)(B)(i) of the Internal Revenue Code
of 1986, as amended or any successor provision and the treasury regulations and
rulings issued thereunder. If any compensation or benefits provided by this
letter may result in the application of Code Section 409A, the Company shall, in
consultation with you, modify this letter in the least restrictive manner
necessary in order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Code Section 409A or in order to comply
with the provisions of Code Section 409A of the Code and without any diminution
in the value of the payments or benefits to you.

IV. General

You agree (i) that at all times both during and after your employment, you will
respect the confidentiality of Company’s and its subsidiaries and affiliates’
confidential information and will not disparage the Company and its subsidiaries
and affiliates or their officers, directors or employees, and (ii) during your
employment and for twenty-four (24) months thereafter, you will not (a) accept a
position with, or provide material services to, an entity that competes with a
portion of the Company’s business representing more than $25 million of the
Company’s revenues on the date of your departure, (b) solicit or hire, or assist
others in the solicitation or hiring of, the Company’s employees or
(c) interfere with the Company’s business relationships with any material
customers or suppliers.

All notices or communications under this Agreement must be in writing,
addressed; (i) if to the Company, to the attention of the Chief Human Resources
Officer at the Company’s address first written above and (ii) if to you, at your
address first written above (or to any other addresses as either party may
designate in a notice duly delivered as described in this paragraph). Any notice
or communication shall be delivered by telecopy, by hand or by courier. Notices
and communications may also be sent by certified or registered mail, return
receipt requested, postage prepaid, addressed as above and the third business
day after the actual date of mailing shall constitute the time at which notice
was given.

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in Chicago,
Illinois, in accordance with the rules of the American Arbitration Association.
The decision of the arbitrator shall be final and binding and may be entered in
any court of competent jurisdiction. The arbitrator may award the party he
determines has prevailed in the arbitration any legal fees and other fees and
expenses that may be incurred in respect of enforcing its respective rights
under this Agreement. This Agreement shall be interpreted in accordance with the
laws of Illinois.

 

4



--------------------------------------------------------------------------------

This Agreement sets forth the entire agreement between us with respect to the
matters set forth herein, and fully supersedes any prior agreements or
understandings between us. This Agreement may be executed in counterparts. This
Agreement may not be modified or terminated orally.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Human Resources Officer of the
Company, at the Company’s address first written above.

 

    R.R. Donnelley & Sons Company       By:  

/s/ Suzanne S. Bettman

      Name:   Suzanne S. Bettman       Title:   EVP, General Counsel        
Accepted and Agreed as of this 30th day of April, 2007      

/s/ Thomas J. Quinlan III

      Thomas J. Quinlan III      

 

5



--------------------------------------------------------------------------------

Annex A

Definitions

a. “Annualized Total Compensation” means Base Salary plus Annual Bonus (as if
all necessary targets and objectives were met at target level) for one year at
the rate in effect immediately before the Termination Date.

b. “Cause” means (i) the willful and continued failure of Executive to perform
substantially his duties with the Company (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or any such
failure subsequent to Executive being delivered a notice of termination without
Cause by the Company or delivering a notice of termination for Good Reason to
the Company) after a written demand for substantial performance is delivered to
Executive by the Chairman or the Board that specifically identifies the manner
in which the Chairman or the Board believes that Executive has not substantially
performed Executive’s duties, (ii) the willful engaging by Executive in illegal
conduct or misconduct which is demonstrably and materially injurious (monetarily
or otherwise) to the Company or its subsidiaries and affiliates,
(iii) conviction of or the pleading of nolo contendere with regard to, a felony
or any crime involving fraud, dishonesty or moral turpitude, or (iv) refusal or
failure to attempt in good faith to follow the written direction of the Chairman
or the Board (provided that such written direction is consistent with
Executive’s duty and station) promptly upon receipt of such written direction. A
termination for Cause after a Change in Control shall be based only on events
occurring after such Change in Control; provided, however, the foregoing
limitation shall not apply to an event constituting Cause which was not
discovered by the Company prior to a Change in Control. For purpose of this
paragraph (a), no act or failure to act by Executive shall be considered
“willful” unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive’s action or omission was in the best
interests of the Company or its subsidiaries and affiliates. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. Notwithstanding the foregoing, the Company
shall provide Executive a reasonable amount of time, after a notice and demand
for substantial performance is delivered to Executive, to cure any failure to
perform, and if such failure is so cured within a reasonable amount of time
thereafter, such failure shall not be deemed to have occurred.

c. “Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this Agreement, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

6



--------------------------------------------------------------------------------

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii);

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) other than persons set forth in
(A) through (F) of paragraph (ii) and (C) at least a majority of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

(iv) the closing of a sale of all or substantially all of the Company’s assets,
other than to an entity or in a manner where the voting securities immediately
prior to such sale represent directly or indirectly after such sale at least 50%
of the voting securities of the entity acquiring such assets in approximately
the same proportion as prior to such sale; or

(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

d. “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events:

(i) a change in the Executive’s duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of the Executive’s duties, responsibilities or status with the
Company (other than a temporary change that results from or relates to the
incapacitation of the Executive due to physical or mental illness);

(ii) a reduction by the Company in Executive’s rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as the same may be increased from time
to time thereafter;

(iii) any requirement of the Company that Executive’s office be more than
seventy-five (75) miles from Executive’s place of residence as of the date of
this Agreement; or

(iv) any material breach of the Agreement by the Company.

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten
(10) days after receipt of notice thereof given by Executive. Executive’s right
to terminate employment for Good Reason shall not be affected by Executive’s
incapacities due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment within ninety
(90) days following Executive’s knowledge of an event constituting Good Reason
or such event shall not constitute Good Reason under this Agreement.

 

8



--------------------------------------------------------------------------------

Annex B

Gross-Up Payments

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Annex B) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Annex B, if it
shall be determined that Executive is entitled to a Gross-Up Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is less than 10% of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section I(a)(ii), unless an
alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a reduction of the Payments to the
Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.

(b) Subject to the provisions of paragraph (a) of this Annex B, all
determinations required to be made under this Annex B, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company or the Executive
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in

 

9



--------------------------------------------------------------------------------

Control, Executive may appoint another nationally recognized public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company and the Company shall
enter into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-up Payment under this Annex B
with respect to any Payments shall be made no later than thirty (30) days
following such Payment. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Executive with a written opinion to such effect. The Determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-up Payment exceeds the amount necessary to reimburse the
Executive for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Executive shall cooperate, to the extent his
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax and the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense) to permit a
representative of the Company to accompany the Executive to any conference with
any taxing authority and to promptly deliver to the Company copies of any
written communications and summaries of any verbal communications with any
taxing authority regarding the Excise Tax.

 

10